Poch, J. This cause having come for consideration on the joint motion of the Claimant, Sherman L. Strootman, and the Respondent, State of Illinois, and the Court being duly advised in the premises: Finds, that Claimant’s property, a 1981 Ford van, was damaged when Claimant was entering Vandalia Correctional Center, Vandalia, Illinois, on November 6, 1981, at approximately 10:30 a.m. At that time, Claimant was proceeding through the Correctional Center gate when Sgt. Dennis McCombs accidentally pushed the close button to the gate control and the gate control shut damaging the van on the right passenger door. Claimant has had this damage repaired and the cost of that repair is $118.74. The Respondent agrees that this is a reasonable sum for that repair. This information was received from the Claimant’s complaint and a departmental report issued by the Illinois Department of Corrections, State department or agency, a copy of which was attached to the joint stipulation and which is considered prima facie evidence pursuant to Rule 14 of the Rules of the Court of Claims. The Respondent, State of Illinois, conceded liability for the damage to Claimant’s property to the extent agreed upon in the joint stipulation. Both parties have indicated that no other evidence, oral or written, will be presented to the Court and both parties waive briefs. Both parties agree to the granting of an award to the Claimant for $118.74 and both parties agree that this award will constitute full and final satisfaction of the claim herein or any other claim arising out of the same occurrence. While this Court is not necessarily bound by a stipulation such as this, it has no desire to interpose a controversy where none appears to exist. Stipulation submitted by the parties appears to have been entered into freely and fairly, and its contents appear to be reasonable. The Court, therefore, finds no reason not to accept this stipulation and to follow its recommendation for an award in the amount of $118.74. It is hereby ordered that, this Claimant be awarded $118.74 in complete and final satisfaction of this claim.